UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 OR o Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:1-11083 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Boston Scientific Corporation 401(k) Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Boston Scientific Corporation One Boston Scientific Place Natick, MA 01760-1537 Audited Financial Statements and Supplemental Schedules Boston Scientific Corporation 401(k) Retirement Savings Plan Year ended December 31, 2009 Boston Scientific Corporation 401(k) Retirement Savings Plan Audited Financial Statements and Supplemental Schedules Year Ended December 31, 2009 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to the Financial Statements 4-13 Supplemental Schedules Schedule H, Line 4a - Schedule of Delinquent Participant Contributions 14 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 15-16 Report of Independent Registered Public Accounting Firm The 401(k) Plan Administrative and Investment Committee and Participants Boston Scientific Corporation 401(k) Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of Boston Scientific Corporation 401(k) Retirement Savings Plan as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2009 and 2008, and the changes in its net assets available for benefits for the year ended December 31, 2009, in conformity with US generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedules of delinquent participant contributions and assets (held at end of year) as of December 31, 2009 are presented for purposes of additional analysis and are not a required part of the financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.These supplemental schedules have been subjected to the auditing procedures applied in our audit of the financial statements, and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. Ernst & Young LLP Boston, Massachusetts June 25, 2010 1 Boston Scientific Corporation 401(k) Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, Assets Investments (at fair value) $ $ Receivables: Participant contributions Employer contributions Total receivables Net assets available for benefits, reflecting investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See accompanying notes 2 Boston Scientific Corporation 401(k) Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2009 Additions: Investment income: Net appreciation in fair value of investments $ Dividends Interest Contributions: Participants Employer Participant rollovers Total additions Deductions: Benefits payments Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes 3 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements December 31, 2009 1. DESCRIPTION OF THE PLAN The following description of the Boston Scientific Corporation (the “Company”) 401(k) Retirement Savings Plan, as amended (the “Plan”), provides only general information.Participants should refer to the Summary Plan Description and the Plan document for a more complete description of the Plan’s provisions. Copies of these documents are available from the 401(k) Plan Administrative and Investment Committee (the “Committee”).Capitalized terms used in this description shall each have the meanings set forth in the Plan. General The Plan is a defined contribution plan covering all Eligible Employees, as defined in the Plan documents, who have completed thirty days of service and have attained eighteen years of age.If, as a result oftemporary or short-term employment at Boston Scientific,an employeesatisfies the minimum service requirement for the Plan, he will be considered an Eligible Employee for purposes of thePlan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). The Plan is administered by the Committee, whose members are appointed by the Board of Directors of the Company.Vanguard Fiduciary Trust Company is a fiduciary and trustee of the Plan and also serves as the recordkeeper of each Plan Participant’s account. Contributions An Eligible Employee may contribute between 1% and 25% of his or her Eligible Compensation to the Plan as elective deferrals, up to established federal limits indexed annually. Elective Deferrals include pre-tax contributions and after-tax (“Roth”) contributions. If elected, Roth contributions are combined with all annual pre-tax contributions in determining the maximum amount which a Participant may contribute in Elective Deferrals each year. In addition, a Participant may contribute between 1% and 10% of his or her compensation on a traditional after-tax basis each year. The Plan provides for “Automatic Enrollments,” whereby an Eligible Employee who completes an Hour of Service with the Company and who would otherwise have been eligible to make Elective Deferrals but did not, is enrolled in the Plan sixty (60) days after he or she satisfies the Plan’s eligibility requirements. This feature automatically enrolls each Participant into the Plan at a default rate of 2% of his or her Eligible Compensation on a pre-tax basis for the first year.Contributions are allocated to the Qualified Default Investment Alternative (“QDIA”).Following the first year, the rate of contribution of an Eligible Employee’s Compensation under the automatic enrollment increases annually in 1% increments, up to a maximum of 6% in the fifth plan year in which the “automatic compensation reduction authorization” is in effect.Participants receive advance notice of their right to elect out of both of these automatic Plan features and are permitted to stop or change either feature at any time. 4 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 1. DESCRIPTION OF THE PLAN (CONTINUED) Contributions (Continued) Vanguard Target Retirement Funds represent the QDIA for the Plan. In the event contributions are made on behalf of a Participant for whom there are no fund allocations, the contributions and any associated matching contribution will be allocated to the applicable Target Retirement Fund that is closest to the date the Participant attains age 65. The Company matches 200% of Elective Deferrals for the first 2% of the Participant’s Eligible Compensation during the Plan year and 50% of the Elective Deferrals thereafter up to a maximum of 6% of the Participant’s Eligible Compensation.The Company has the right under the Plan to discontinue or modify its matching contributions at any time. In addition, the Company’s Board of Directors may approve additional discretionary contributions to the Plan.No additional discretionary contributions were made during 2008 or 2009. The Plan includes a Boston Scientific common stock fund feature.The Plan also includes a Pfizer Common Stock fund which was transferred from the Pfizer Savings and Investment Plan on behalf of former employees of Schneider Worldwide, following the Company’s acquisition of Schneider in September 1998.No additional contributions can be made to the Pfizer Common Stock Fund, and earnings within this fund are allocated in accordance with the Participant’s current investment elections under the Plan.A Participant can transfer amounts out of the Pfizer Common Stock Fund to other investment funds within the Plan. Participant Accounts and Vesting A Participant can allocate his or her account among various investment funds.Each Participant’s account is credited with the Participant’s contribution, the Company’s contribution, and an allocation of the earnings and losses for the Participant’s particular investment funds. Each Participant is fully vested immediately in his or her contributions and Company contributions. Participant Loans Subject to certain limitations, a Participant may borrow from his or her account a minimum of $1,000 and up to a maximum equal to the lesser of $50,000 or 50 percent of his or her vested account balance.Loan terms range from one to five years in most instances, or up to ten years if the loan is for the purchase of a primary residence.However, Participants of the defined contribution plans of acquired companies may retain the loan terms granted under their former plans.Loans are secured by the balance in the Participant’s account and bear interest at a rate commensurate with local prevailing rates as determined by the Committee. Principal and interest are repaid ratably through automatic payroll deductions. Effective January 1, 2006, the number of loans permitted to be outstanding per Participant was reduced to one.All outstanding loans as of December 31, 2005 were grandfathered, and only new loan requests made on or after January 1, 2006 are subject to this rule. 5 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 1. DESCRIPTION OF THE PLAN (CONTINUED) Payment of Benefits All benefit payments, including balances in the common stock funds, are made in the form of a lump-sum cash distribution equal to the value of the Participant’s account, whether as cash distributions or rollovers. If a terminated Participant’s account is valued at and remains in excess of $5,000 (less any rollover amounts), the Participant has the option of leaving the funds invested in the Plan until attaining the age of 62. While employed at the Company, a Participant may withdraw all or a portion of his or her elective contributions to the extent necessary to meet a Financial Hardship, as defined in the Plan, not to exceed one financial hardship withdrawal per year.Hardship withdrawals are strictly regulated by the Internal Revenue Service (IRS) and a participant must exhaust all available loan options and available distributions prior to requesting a hardship withdrawal. Participants may make withdrawals for any reason after attaining age 59½. Disabled Participants, as defined in the Company’s group long-term disability contract, are allowed to make withdrawals at any time regardless of age. The Plan also allows withdrawals regardless of age from Participant’s after-tax and rollover accounts for any reason. Forfeitures At December 31, 2009 and 2008, unallocated forfeited non-vested accounts totaled $3,704,769 and $3,213,804, respectively. These amounts will be used to (a) restore any amount previously forfeited as required by applicable regulations; (b) pay reasonable expenses of administering the Plan; and (c)reduce future employer matching contributions. In 2009, employer contributions were reduced by forfeited non-vested accounts in the amount of $67,563. Administrative Expenses The Plan’s administrative expenses are paid by either the Plan or the Company, in accordance with the Plan’s provisions. Administrative expenses paid by the Plan include recordkeeping and trustee fees. Expenses relating to purchases, sales or transfers of the Plan’s investments are charged to the particular investment fund to which the expenses relate. All other administrative expenses of the Plan are paid by the Company. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of a termination of the Plan, the assets shall be liquidated and distributed in accordance with the provisions of the Plan and as prescribed by ERISA and the regulations pursuant thereto. Upon termination of the Plan the Participants will become fully vested in their account. 6 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The accounting records of the Plan are maintained on the accrual basis of accounting in accordance with U.S.generally accepted accounting principles (GAAP). Payment of Benefits Benefits are recorded when paid. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).See Note 4 for further discussion of fair value measurements. The Vanguard Retirement Savings Trust III and Invesco Stable Fund are tax-exempt collective trusts that invest in fully benefit-responsive investment contracts issued by insurance companies and commercial banks, and similar types of fixed principal investments. These investment contracts are recorded at fair value (see Note 4); however, since these contracts are fully benefit-responsive, an adjustment is reflected in the statement of net assets available for benefits to present these investments at contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. Purchases and sales of securities are recorded on a trade-date basis.Interest income is accrued when earned.Dividend income is recorded on the ex-dividend date.Capital gain distributions are included in dividend income. New Accounting Pronouncements In June2009, the Financial Accounting Standards Board (“FASB”) issued Statement No.168, The FASB Accounting Standards CodificationÔ and the Hierarchy of Generally Accepted Accounting Principles (codified within ASC Topic 105, Generally Accepted Accounting Principles), which establishes the FASB Accounting Standards CodificationÔ (“ASC”)as the single source of authoritative U.S. GAAP. The CodificationÔsupersedes all previous non-SEC accounting and reporting standards. The Plan adopted Statement No.168 effective January 1, 2009 and have conformed all references to accounting literature in this Report to the appropriate reference within the CodificationÔ.All new authoritative guidance is issued in the form of ASC Updates. 7 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) New Accounting Pronouncements (Continued) In April2009, the FASB issued FASB Staff Position 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 amended FASB Statement No.157 (codified as ASC 820) to provide additional guidance on estimating fair value when the volume and level of activity for an asset or liability have significantly decreased in relation to its normal market activity. FSP 157-4 also provided additional guidance on circumstances that may indicate that a transaction is not orderly and on defining major categories of debt and equity securities to comply with the disclosure requirements of ASC 820. The Plan adopted the guidance in FSP 157-4 for the reporting period ended December31, 2009.Adoption of FSP 157-4 did not have a material effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits. In May2009, the FASB issued FASB Statement No.165, Subsequent Events, which was codified into ASC 855, Subsequent Events, to provide general standards of accounting for and disclosure of events that occur after the balance sheet date, but before financial statements are issued or are available to be issued. ASC 855 was amended in February2010. The Plan has adopted ASC 855, as amended. In January2010, the FASB issued Accounting Standards Update 2010-06, Improving Disclosures about Fair Value Measurements, (ASU 2010-06). ASU 2010-06 amended ASC 820 to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. In addition, ASU 2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2 and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances and settlements of Level 3 assets and liabilities on a gross basis. With the exception of the requirement to present changes in Level 3 measurements on a gross basis, which is delayed until 2011, the guidance in ASU 2010-06 becomes effective for reporting periods beginning after December15, 2009. Plan management is currently evaluating the effect that the provisions of ASU 2010-06 will have on the Plan’s financial statements. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of additions and deductions during the reporting period.Actual results could differ from those estimates. 8 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 3. INVESTMENTS The following investments represent five percent or more of the Plan’s net assets available for benefits. December 31, Common Stock: Boston Scientific Corporation Common Stock Fund $ $ Mutual Funds: Vanguard 500 Index Fund Investor Shares Vanguard International Growth Fund Vanguard Growth Index Fund Investor Shares Vanguard Wellington Fund Investor Shares Vanguard Windsor II Fund Investor Shares T. Rowe Price Small-Cap Stock Fund Vanguard Total Bond Market Index Fund Common Collective Trust Funds: Vanguard Retirement Savings Trust III (fair value) $ $ Invesco Stable Value Trust (fair value) * * Amount did not exceed five percent of the Plan’s net assets in the year noted. During 2009, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $231,880,163 as follows: Mutual funds $ Common stock Net appreciation in fair value of investments $ 4. FAIR VALUE MEASUREMENTS Accounting Standards Codification™ Topic 820, Fair Value Measurements and Disclosures (formerly FASB Statement No. 157, Fair Value Measurements), defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). ASC 820 includes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: 9 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 4. FAIR VALUE MEASUREMENTS (CONTINUED) Level 1 – Unadjusted quoted prices in active markets that are accessible to the reporting entity at the measurement date for identical assets and liabilities. Level 2 – Inputs other than quoted prices in active markets for identical assets and liabilities that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: – quoted prices for similar assets and liabilities in active markets – quoted prices for identical or similar assets or liabilities in markets that are not active – observable inputs other than quoted prices that are used in the valuation of the asset, or liabilities (e.g., interest rate and yield curve quotes at commonly quoted intervals) – inputs that are derived principally from or corroborated by observable market data by correlation or other means Level 3 – Unobservable inputs for the asset or liability (i.e., supported by little or no market activity). Level 3 inputs include management’s own assumption about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). The level in the fair value hierarchy within which the fair value measurement is classified is determined based upon the lowest level input that is significant to the fair value measurement in its entirety. Following is a description of the valuation methodologies used for assets and liabilities measured at fair value.The Plan’s valuation methodology used to measure the fair value of common stock and mutual funds were derived from quoted market prices as substantially all of these instruments have active markets.Investments in common/collective trust funds are stated at fair value based on the year end market value of each unit held, which is derived from the market value of the underlying net assets disclosed in the audited financial statements of the trusts.The valuation techniques used to measure fair value of participant loans, all of which mature by the end of 2020 and are secured by vested account balances of borrowing participants, are stated at the outstanding principal balance plus accrued interest, which approximates fair value. 10 Boston Scientific Corporation 401(k) Retirement Savings Plan Notes to the Financial Statements (continued) 4. FAIR VALUE MEASUREMENTS (CONTINUED) The following table sets forth by level, within the fair value hierarchy, the Plan’s investments carried at fair value as of December 31, 2009. Assets at Fair Value as of December 31, 2009 Level 1 Level 2 Level 3 Total Mutual funds: Index $ $
